Blanchard, J.
The plaintiff brings this action to recover a penalty of $500 for an alleged violation by the defendant of chapter 1042 of the Laws of 1895, which provides that “ all persons within the jurisdiction of this State shall be entitled to the full and equal accommodations, advantages, *618facilities and privileges of inns, restaurants, hotels, * * * and all other places of public accommodation.”
It appears from the prospectus of the defendant company, put in evidence by the plaintiff, that it controls and manages what is known as an apartment or family hotel called “ The Lucerne ” in the borough of Manhattan, city of Hew York.
The apartments are arranged in small suites differing in no essential respect from those in an ordinary apartment-house furnishing similar accommodations for small families. These apartments are rented upon annual leases and transient tenants are not solicited.
The plaintiff desired to rent apartments in this building for the term of one year at the rental of $750. The defendant received her written application for this lease and two days thereafter notified her in writing to the effect, in substance, that it declined to accept -her as a tenant because she was a Hebrew. Thereupon the plaintiff brought this action. At the trial the complaint was dismissed for failure of proof. This was a proper disposition of the issue.. The defendant does not keep an hotel within the. meaning of the statute. The legal definition of an hotel or inn is “A house where all who conduct themselves properly, and who are able and ready to pay for their entertainment, are received, if there is accommodation for them, and who, without any stipulated engagement as to the duration of their stay, or as to the rate of compensation, are, while there, supplied at a reasonable charge with their meals, their 'lodging, and such services and attention as are necessarily incident to the use of the house as a temporary home.” Cromwell v. Stephens, 3 Abb. Pr. (N. S.) 26; Matter of Brewster, 39 N. Y. 689.
Tested by this definition “ The Lucerne ” is certainly not an hotel, and when the defendant refused to lease apartments to the plaintiff it exercised only the right which every landlord .undoubtedly has to ’make his own selection of tenants.
In the recent case of Shearman v. Iroquois Hotel Apartment Co., 42 Misc. Rep. 217, 85 N. Y. Supp. 365, the Appellate Term of this court held that the relations -between a lessee of apartments in an apartment hotel and the lessors *619were those of landlord and tenant, and, therefore, the landlord of such an hotel could not have a lien for unpaid rent on the tenant’s property upon the premises.
The judgment should be affirmed, with costs.
Scott and O’Gobmah, JJ., concur.
Judgment affirmed, with costs.